           Case 2:20-cv-00272-JAD-VCF Document 19 Filed 04/23/20 Page 1 of 2


1    AARON D. FORD
       Attorney General
2    Steve Shevorski (Bar No. 8256)
       Chief Litigation Counsel
3    Sabrena K. Clinton (Bar No. 6499)
       Deputy Attorney General
4    Kiel B. Ireland (Bar No. 15368C)
       Deputy Attorney General
5    State of Nevada
     Office of the Attorney General
6    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
7    (702) 486-3783 (phone)
     (702) 486-3773 (fax)
8    kireland@ag.nv.gov
9    Attorneys for Defendants
     the Honorable Vincent Ochoa
10   and the State of Nevada
11                         UNITED STATES DISTRICT COURT
12                                     DISTRICT OF NEVADA
13   T. MATTHEW PHILLIPS,                          Case No. 2:20-cv-00272-JAD-VCF
14                        Plaintiff,
15   vs.
                                                     STIPULATION AND ORDER FOR
16   JUDGE VINCENT OCHOA, in His                       EXTENSION OF TIME FOR
     Honor’s Official Capacity as Judicial         PLAINTIFF TO FILE OPPOSITION TO
17   Officer; CLARK COUNTY; THE STATE                    MOTION TO DISMISS
     OF NEVADA; and DOES 1 - 10,                           (FIRST REQUEST)
18
                          Defendants.
19

20

21         Plaintiff T. Matthew Phillips, pro se, and Defendants the Honorable Judge Vincent
22   Ochoa and the State of Nevada, by and through their undersigned counsel of record,
23   stipulate and agree that the time for Mr. Phillips to file an opposition to motion to dismiss
24   shall be extended from April 23, 2020 to May 7, 2020.
25                                      Reason for Extension
26         Defendants filed errata to their motion to dismiss, motion to stay discovery, and
27   opposition to Mr. Phillips’ motion for preliminary injunction. The parties agree to allow
28   ...



                                             Page 1 of 2
           Case 2:20-cv-00272-JAD-VCF Document 19 Filed 04/23/20 Page 2 of 2


1    Mr. Phillips an extension of time to respond to these briefs in light of the errata filed by

2    Defendants.

3          This stipulation is made in good faith and not for the purpose of delay. This is the

4    first extension of time requested by Mr. Phillips.

5          DATED this 22nd day of April, 2020.

6                                            AARON D. FORD
                                             Attorney General
7

8                                            By:    /s/ Steve Shevorski
                                                Steve Shevorski (Bar No. 8256)
9                                               Chief Litigation Counsel
                                                Attorneys for Defendants the Honorable Judge
10                                              Vincent Ochoa and the State of Nevada
11

12         DATED this 22nd day of April, 2020.
13

14
                                             By: /s/ T. Matthew Phillips
15                                               T. Matthew Phillips
                                                 In propria persona
16

17

18         IT IS SO ORDERED:

19         Dated:
           Dated: ____________________
                  April 23, 2020.

20
                                                   ______________________________
21
                                                   U.S. DISTRICT JUDGE
22

23

24

25

26

27

28



                                             Page 2 of 2
